





EXHIBIT 10-3




EMPLOYMENT AGREEMENT

        AGREEMENT dated as of January 1, 2002 between 4Kids Productions, Inc.,
with offices at 53 West 23rd Street, New York, New York 10010 (“Employer”), and
Norman Grossfeld, 53 West 23rd Street, New York, New York 10010 (“Employee”).

W I T N E S S E T H :

        WHEREAS, Employer desires to retain the services of Employee and
Employee desires to be employed by Employer upon the terms and conditions
hereinafter set forth;

        NOW, THEREFORE, in consideration of the covenants herein contained, the
parties hereto agree as follows:

1.     Employment and Duties.

        Employer hereby employs Employee and Employee hereby agrees to serve as
President of Employer. Employee agrees to perform such services for Employer and
affiliates consistent with Employee’s position as shall, from time to time, be
assigned to Employee by the Chief Executive Officer (“CEO”), Chief Operating
Officer (“COO”) and Board of Directors of 4Kids Entertainment, Inc. (“4Kids”)
and such services customary to such office as are necessary to the operations of
Employer and affiliates. Employee shall use Employee’s best efforts to promote
the interests of Employer and affiliates and shall devote Employee’s full
business time (except as provided below), energy and skill exclusively to the
business and affairs of Employer and affiliates during the Term set forth below
in Paragraph 2.

2.        Term of Employment. (a) The term of Employee’s employment hereunder
(“Term”) shall commence on January 1, 2002 and shall continue until December 31,
2006 unless terminated as provided in Paragraph 10 of this Agreement.

    (b)        At least six (6) months prior to the end of the Term, the Parties
shall begin discussions with respect to an extension of the Term of this
Agreement.

3.        Compensation.

--------------------------------------------------------------------------------

    (a)        Salary. As compensation for Employee’s services during the Term,
Employer shall pay Employee a salary at the rate Three Hundred Fifty Thousand
($350,000) per year. The CEO or the Compensation Committee of the Board of
Directors of 4Kids (“Compensation Committee”) shall have the right, but not the
obligation, to provide Employee with salary increases, from time to time, in the
sole discretion of the Compensation Committee.

    (b)        Withholding. All payments of compensation shall be made in
appropriate installments to conform with the regular payroll dates for salaried
personnel of Employer. Employer shall be entitled to deduct from each salary
payment, all deductions as may be required by law, including, without
limitation, deductions for federal, state and local income taxes and FICA.

    (c)        Fringe Benefits. During the Term, Employee shall be entitled to
participate in all insurance and other benefits as are now, or hereafter may be,
established by Employer and affiliates for the benefit of all employees of
Employer and affiliates, subject, however, to the provisions of the various
benefit plans and programs in effect from time to time. Employee shall also be
entitled to such additional benefits as may be made available to the senior
executives of Employer and affiliates. The benefits described herein and on the
schedule attached hereto are the benefits referred to as “Fringe Benefits”.

    (d)        Vacation. Employee shall be entitled to accrued vacation at the
rate of four (4) weeks per calendar year during the Term. Such vacation shall be
taken at such times as shall be approved by the CEO of 4Kids.

    (e)        Expenses. Employer shall reimburse Employee in conformity with
the expense reimbursement practices of Employer for the reasonable, ordinary and
necessary business expenses incurred by Employee in the performance of
Employee’s duties hereunder. Employee shall submit all receipts, invoices and
other such documents evidencing such expenses as may be required by the policy
of Employer.

4.        Bonus Compensation. (a) For each full calendar year of the Term,
Employee shall be eligible to participate in the bonus pool established by the
Compensation Committee (the “Bonus Pool”), which Bonus Pool shall be based upon
a percentage designated by the Compensation Committee of the profit before tax
of 4Kids and subsidiaries. The Compensation Committee and the CEO of 4Kids, in
their sole and absolute discretion, shall determine the amount of the Bonus
Pool, if any, to be awarded to Employee based upon Employee’s performance during
the calendar year in question.

    (b)(i)        Notwithstanding anything herein to the contrary, Employer
shall pay Employee a minimum bonus (“MB”) of not less than One Hundred Fifty
Thousand Dollars ($150,000) for each calendar year during the Term subject to
the following reduction: the MB with respect to any calendar year during the
Term shall be reduced by an amount equal to fifty percent (50%) of the Annual
Stock Option Value (as defined below), if any, with respect to the applicable
calendar year for which the MB is to be paid (“Applicable Calendar Year”).
Nothing herein shall be deemed to prevent Employee from receiving both an MB and
a share of the Bonus Pool.

--------------------------------------------------------------------------------

    (ii)        For purposes of this Agreement, the Annual Stock Option Value
shall equal (x) the Net Proceeds (as defined below) received by, or credited to,
Employee from the exercise by Employee of stock options issued to Employee with
respect to the Applicable Calendar Year (“ACY Options”) and sale by Employee of
the 4Kids stock underlying such ACY Options during such Applicable Calendar Year
and (y) the Value Increase (as defined below), if any, of any ACY Options
granted to but not exercised by Employee during such Applicable Calendar Year.

    (iii)        For purposes of this Agreement, Net Proceeds shall be defined
as the sum received by, or credited to, Employee from the sale by Employee
during the Applicable Calendar Year of the 4Kids stock underlying such ACY
Options that have been exercised, after deduction of the exercise price paid
with respect to such exercised stock options.

    (iv)        For purposes of this Agreement, Value Increase shall be computed
by multiplying (x) the number of ACY Options granted to Employee during the
Applicable Calendar Year but not exercised by Employee during such Applicable
Calendar Year assuming that Employee were fully vested in all such ACY Options
granted by 4Kids to Employee for such Applicable Calendar Year, by (y) the
difference between the grant price for such 4Kids stock options and the closing
price of 4Kids common stock as of the last day of trading for such Applicable
Calendar Year.

For example: if Employee were granted 10,000 stock options for calendar year
2003 with an exercise price of $20 per share, Employee during 2003 sold 6,000
ACY Options for Net Proceeds of $75,000 and the closing price of the 4Kids
common stock as of the last day of trading in 2003 was 26, the Annual Stock
Option Value would be equal to fifty percent (50%) of the sum of (x) $75,000
(i.e., the Net Proceeds on the sale during 2003 of the ACY Options), and (y)
$24,000 (i.e., 4,000 ACY Options granted but not exercised in 2003 multiplied by
the difference between the closing price on the last day of trading less the
grant price for the 2003 stock options = $24,000.) In this example, Employee’s
MB for 2003 would be reduced by fifty percent (50%) of the sum of $75,000 and
$24,000 or by a total of $49,500.

    (c)        The amount of the Bonus Pool to be awarded to Employee and/or the


  MB shall be paid to Employee no later than ten (10) business days after
completion of the annual audit of the financial statements of 4Kids which audit
is generally completed by March 31 of the year immediately succeeding the year
to which the Bonus Pool and/or MB pertains.


5.        Stock Options.

--------------------------------------------------------------------------------

    (a)        4Kids hereby grants to Employee options under the terms and
conditions of the 2001 Stock Option Plan of 4Kids (“SOP”) to acquire forty
thousand (40,000) shares of the common stock of 4Kids. The date of grant shall
be January 2, 2002. The exercise price of such stock options shall be determined
in accordance with the SOP. Fifty percent (50%) of such stock options shall be
vested as of the date of grant. The remaining fifty percent (50%) of the stock
options shall vest as of the first anniversary of the date of grant of such
stock options to Employee. The rights and obligations of the Parties with
respect to any grant of stock options shall be set forth in the form Stock
Option Agreement to be entered into by Employee and 4Kids.

    (b)        Employee shall also be eligible to receive additional grants of
stock options as determined in the sole discretion of the Compensation
Committee.

    6.        Place of Employment. During the Term, Employee shall be required
to perform Employee’s duties at the principal office of Employer in the New York
City Metropolitan Area. Employee shall undertake all reasonable travel required
by Employer and affiliates in connection with the performance of Employee’s
duties hereunder.

7.        Non-Competition and Protection of Confidential Information.

    (a)        Employee agrees that his position with Employer places him in a
position of confidence and trust with the clients and employees of Employer.
Employee acknowledges that inasmuch as the business of Employer is carried on in
several states of the United States and that it is the intention of Employer to
continue to expand the geographic area in which Employer engages in its business
and marketing efforts and accordingly, it is reasonable that the restrictive
covenants set forth below are not limited by specific geographic area but by the
location of Employer’s clients and potential clients. Employee further
acknowledges that the rendering of services to the clients of Employer
necessarily requires the disclosure to Employee of confidential information and
trade secrets of Employer and its clients (such as without limitation, marketing
and licensing plans and business strategies). Employee consequently agrees that
it is reasonable and necessary for the protection of the goodwill and business
of Employer that Employee make the covenants contained herein.

        Accordingly, Employee agrees that while he is in Employer’s employ and
for a period of two (2) years thereafter, Employee shall not directly or
indirectly:

    (i)        attempt in any manner to solicit from any client (except on
behalf of Employer) business of the type performed by Employer or to persuade
any client of Employer to cease to do business or to reduce the amount of
business which any such client has customarily done or contemplates doing with
Employer, whether or not the relationship between Employer and such client was
originally established in whole or in part through Employee’s efforts;

--------------------------------------------------------------------------------

    (ii)        employ or attempt to employ or assist anyone else to employ any
person who is then or at any time during the preceding year was in Employer’s
employ:,

    (iii)        render any services of the type rendered by Employer to its
clients to or for any client of Employer unless such services are rendered as an
employee or consultant of Employer.

        Notwithstanding anything herein to the contrary, the term “Employer,” as
used in this Paragraph 7, shall mean Employer and affiliates. The term “client”
shall mean (i) anyone who was then a client of Employer; (ii) anyone who was a
client of Employer at any time during the one (1) year period immediately
preceding the date of termination of employment; and (iii) any prospective
client to whom Employer has made a formal presentation (i.e., the actual
presentation of a marketing plan, licensing strategy and/or media plan) within a
one (1) year period immediately preceding the date of such termination.

    (b)        Employee also agrees that either during the Term or at any other
time thereafter, Employee shall not divulge to anyone (other than Employer or
any persons designated by Employer) any confidential information relating to the
business of Employer or its clients including, without limitation, all types of
trade secrets, business strategies or marketing, licensing, advertising and/or
promotional plans. Employee further agrees not to disclose, publish or make use
of any such knowledge or information of a confidential nature other than in the
performance of Employee’s duties hereunder without the prior written consent of
Employer. For purposes of this Paragraph, the term “confidential information”
shall not include information which becomes public knowledge other than through
a breach of this covenant by Employee or any confidential information that
Employee is required to disclose in any judicial or administrative proceeding
pursuant to any subpoena or court order.

    (c)        If Employee commits a breach or is about to commit a breach of
any of the provisions of Paragraph 7(a)and/or (b) above, Employer shall have the
right to have the provisions of this Agreement specifically enforced by any
court having equity jurisdiction without being required to post bond or other
security and without having to prove the inadequacy of the available remedies at
law, it being acknowledged and agreed that any such breach will cause
irreparable injury to Employer and that money damages will not provide an
adequate remedy to Employer. In addition, Employer may take all such other
actions and remedies available to it under law or in equity and shall be
entitled to such damages as it can show it has sustained by reason of such
breach.

--------------------------------------------------------------------------------

    (d)        The parties acknowledge that the type and period of restriction
imposed in the provisions of Paragraph 7(a) are fair and are reasonably required
for the protection of Employer and the goodwill associated with the business of
Employer. If any of the covenants in Paragraph 7(a) or any part thereof, is
hereafter construed to be invalid or unenforceable the same shall not affect the
remainder of the covenant or covenants, which shall be given full effect,
without regard to the invalid portions.

8.        Intellectual Property. Employee agrees that all ideas, proposals and
plans invented or developed by Employee during the Term which relate to the
business of Employer and affiliates or any of its clients including, without
limitation, any ideas, proposals and plans which may be copyrighted,
trademarked, patented or otherwise protected, will be the property of Employer
and affiliates. Employee further agrees, at Employer’s and/or affiliates’
request and expense, to do whatever is necessary or desirable to secure the
rights to said ideas, proposals and plans, whether by copyright, trademark,
patent or otherwise. If requested by Employer and/or affiliates, Employee shall
execute and deliver such documents of assignment as shall be necessary in
Employer’s and/or affiliates’ sole judgement, to assign, transfer and convey all
rights thereto to Employer and affiliates. Notwithstanding anything herein to
the contrary, Employee shall have the right during non-business hours during the
Term to write materials unrelated to the business of Employer and affiliates and
their clients, the rights to which shall be owned by Employee and not by
Employer.

9.        Employee’s Representations. (a) Employee represents and warrants that:

    (i)        Employee has the right to enter into this Agreement and is not
subject to any contract, commitment, agreement, arrangement or restriction of
any kind which would prevent Employee from performing Employee’s duties and
obligations hereunder;

    (ii)        Employee is currently in good health and to the best of
Employee’s knowledge, Employee is not subject to any undisclosed medical
condition which might have a material effect on Employee’s ability to perform
satisfactorily Employee’s services hereunder.

10.        Termination.

    (a)        This Agreement may be terminated immediately on the death of
Employee and may be terminated immediately on written notice in the event of the
physical or mental disability of Employee to such an extent that Employee is
unable to render services to Employer and affiliates for a period of ninety (90)
consecutive days in any consecutive twelve(12) month period.

--------------------------------------------------------------------------------

    (b)        In the event that Employer terminates this Agreement due to
Employee’s death, Employee shall be paid Employee’s salary and shall continue to
receive all Fringe Benefits hereunder through the date of Employee’s death.
Employee’s estate shall also receive any bonus that has been earned but has not
been paid as of the date of Employee’s death and a proportionate share of any
bonus payable with respect to the calendar year in which Employee’s death occurs
(such proportionate share to be calculated based on the number of days in the
calendar year prior to Employee’s death as compared with 365). In the event that
Employer terminates this Agreement due to Employee’s disability, Employee shall
be paid Employee’s salary and shall continue to receive all Fringe Benefits
hereunder until the date in which the termination for disability occurred.
Employee shall also receive any bonus that has been earned but has not been paid
as of the date of Employee’s termination due to disability and a proportionate
share of any bonus payable with respect to the calendar year in which Employee’s
termination due to disability occurs (such proportionate share to be calculated
based on the number of days worked in the calendar year prior to Employee’s
death as compared with 365).

    (c)        Employer shall have the right at any time, by written notice to
Employee, to immediately terminate this Agreement for “cause,” which for
purposes of this Agreement shall be defined as:

    (i)        Employee’s conviction of any act which constitutes a felony under
federal, state or local laws;

    (ii)        Employee’s repeated refusal (other than any failure to perform
arising from a physical or mental disability) to act in accordance with the
reasonable directions of the Chief Executive Officer or Chief Operating Officer
of 4Kids directing Employee to perform services consistent with Employee’s
status as an officer of Employer, which refusal is not cured by Employee within
twenty (20) days of Employee’s receipt of written notice thereof from Employer
(provided, however, that if such breach cannot be cured within twenty (20) days
and Employee commences the cure thereof and diligently pursues the same, such
failure shall not constitute “cause” unless such breach is not cured in its
entirety within thirty (30) days of Employee’s receipt of the written notice of
breach).

    (iii)        Employee’s dishonesty, including embezzlement or
misappropriation of funds;

    (iv)        Employee’s use of illegal drugs that impairs his ability to
perform his duties

hereunder;

    (v)        Employee’s use of alcohol that impairs his ability to perform his
duties

hereunder;

    (vi)        Employee’s material breach of any obligations of Employee which
remains uncured for more than twenty (20) days after written notice thereof by
Employer to Employee.

--------------------------------------------------------------------------------

        In the event that Employer terminates this Agreement for “cause”,
Employee shall be paid Employee’s salary and shall continue to receive all
Fringe Benefits through the date of termination. Thereafter, Employer shall have
no further obligation to Employee and Employee shall not receive any bonus
payments except for any MB earned but not yet paid with respect to the prior
calendar year.

    (d)        Notwithstanding anything in this Agreement to the contrary,
Employer shall have the right to terminate Employee for reasons other than those
set forth in paragraphs 10(a) and 10(c) (“Termination Without Cause”) by
delivering a written notice of such termination to Employee. In the event such
written notice of termination is delivered, Employee shall continue to receive
Employee’s full salary, Fringe Benefits and MB for each year during the
remainder of the Term.

    (e)        In the event that Employee resigns or voluntarily terminates his
employment by Employer, Employee shall not receive any further salary, Fringe
Benefits or bonuses hereunder other than as required by COBRA or any similar
state law or subsequently enacted law replacing COBRA. Employee shall provide at
least thirty (30) days written notice of such resignation or voluntary
termination.

    (f)        (i) If during the Term, there shall occur a Change of Control (as
defined below), Employee may, within six (6) months after the occurrence of the
Change of Control, voluntarily terminate his employment in which case Employee
shall be entitled to receive a payment equal to 2.99 times his average annual
compensation (including bonuses) paid by Employer during the three (3) calendar
years prior to the Change of Control. Such payment shall be made to Employee in
a lump sum as of the date that Employee voluntarily terminates his employment as
provided in this Paragraph 10 (f).

    (ii)        For purposes of this Agreement, a Change of Control shall be
deemed to have occurred if (i) Alfred R. Kahn is not the Chairman and CEO and a
majority of the Directors of 4Kids do not consist of individuals recommended or
approved by Alfred R. Kahn, or (ii) there has been a corporate transaction
(whether in the form of a sale or transfer of the majority of the stock, a
merger, a sale of substantially all of the assets, a reorganization or a
restructuring) involving 4Kids except for a transaction in which 4Kids or
subsidiaries is the acquirer and Alfred R. Kahn remains Chairman or CEO of
4Kids.

    (g)        Employee shall have the right to terminate this Agreement by
delivering a written notice of termination to Employer in the event that
Employer breaches any of its duties and obligations hereunder and fails to cure
such breach within twenty (20) days after receipt of a written notice of breach
from Employee. In the event Employee terminates this Agreement as provided in
this subparagraph, Employee shall receive Employee’s full salary, Fringe
Benefits and MB for each year during the remainder of the Term.

    (h)        Upon termination of this Agreement, Employee shall promptly
return all of Employer’s and affiliates’ property to Employer.

--------------------------------------------------------------------------------

    (i)        Notwithstanding any termination of this Agreement, Employee’s
obligations to Employer and affiliates pursuant to Paragraphs 7 and 8 of this
Agreement shall survive the termination of this Agreement.

11.        Life Insurance. Employer shall have the right to purchase life
insurance on the life of Employee at Employer’s sole expense and with Employer
and affiliates as the sole beneficiary thereof. Employee shall cooperate fully
with Employer in obtaining such life insurance, sign any necessary consents,
applications and other related forms or documents and take any required medical
examinations reasonably required.

12.        Assignment. This Agreement is a personal contract and Employee may
not assign, sell or transfer Employee’s rights, interests and obligations
hereunder. Any assignment contrary to this paragraph shall be null and void of
no force and effect. In the event of any attempted assignment or transfer of
rights hereunder contrary to the provisions hereof, Employer shall have no
further liability for payments hereunder. The rights and obligations of Employer
and affiliates hereunder shall be binding upon and run in favor of the
successors and assigns of Employer and affiliates.

13.        Entire Understanding; Governing Law. This Agreement represents the
entire agreement and understanding between the parties with respect to the
subject matter hereof and supersedes all prior agreements and understandings
relating to the employment of Employee, which prior agreements and
understandings are null and void and of no further force and effect. This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of New York applicable to agreements made and to be performed entirely
within New York.

14.        Modification. This Agreement may not be amended, modified, canceled,
discharged, extended or changed except by an agreement in writing signed by the
party against whom enforcement of any such amendment, modification,
cancellation, discharge, extension or change is sought.

15.        Headings. Paragraph headings contained in this Agreement are for
convenience of reference only and shall not be considered a part of this
Agreement.

16.        Severability. If any provision or if any part of any provision of
this Agreement is found to be unenforceable, illegal or contrary to public
policy by a court of competent jurisdiction, the parties agree that this
Agreement shall remain in full force and effect except for such provision or
part of any such provision held to be unenforceable.

--------------------------------------------------------------------------------

17.        Notices. Any notices or other communications required or permitted
hereunder shall be in writing and shall be deemed effective when delivered in
person, sent by overnight courier (e.g. Federal Express), telefaxed with a
follow up copy by regular mail or sent by registered or certified mail, return
receipt requested, in which case the notice shall be deemed effective on the
date of deposit in the mails, postage prepaid, addressed to Employee at
Employee’s then current home address and, in the case of Employer, addressed to
Employer at its offices located at the address set forth on page 1. Either party
may change the address to which notices are to be addressed by notice in writing
given to the other in accordance with the terms hereof.

18.        Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, and all of which, taken
together, shall constitute one instrument.

        IN WITNESS WHEREOF, Employer and 4Kids have, by their appropriate
officers signed this Agreement and Employee has signed this Agreement as of the
day and year first above written.


 
        4Kids Productions, Inc.


  By:/s/ Joseph P. Garrity                            Joseph P. Garrity




         /s/ Norman J. Grossfeld                   Norman J. Grossfeld




        4Kids Entertainment, Inc.

      By: /s/ Joseph P. Garrity          
             Joseph P. Garrity

